Citation Nr: 0603137	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  03-12 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to July 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
St. Petersburg, Florida, which denied an increased rating for 
PTSD.

The Board notes that the veteran failed to appear for a video 
conference hearing  before a Veterans Law Judge scheduled for 
December 16, 2004.  Given the failure of the veteran to 
attend the hearing, the appeal was processed as though the 
request for a hearing had been withdrawn.  This was done in 
accordance with applicable law.  See 38 C.F.R. §§ 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Manifestations of the veteran's service-connected PTSD 
include persistent symptoms of hyperarousal, hypervigilance, 
continued reexperiencing of stressors, persistent sleep 
problems, including night sweats, nightmares, problems 
falling and staying asleep and avoidance/numbing behaviors 
and Global Assessment of Functioning (GAF) scores primarily 
at 50, with difficulty in adapting to stressful circumstances 
(including work or a worklike setting), and the inability to 
establish and maintain effective relationships.

3.  The veteran's PTSD is not productive of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 70 percent disability rating, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable Agency of Original 
Jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed in this 
decision.

The veteran has been informed of the evidence needed to show 
his entitlement to an increased evaluation via a RO duty to 
assist letter issued in August 2002, the August 2002 rating 
decision, and the March 2003 statement of the case (SOC).  In 
addition, the RO sent the veteran another duty to assist 
letter issued in April 2003, and this along with the August 
2002 letter and the September 2005 supplemental statement of 
the case (SSOC) also provided the veteran with specific 
information concerning the VCAA and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant to this claim so that VA 
could help by getting that evidence.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  In this case, all identified and available 
evidence has been obtained, including all relevant treatment 
records and examination reports.  Thus, the Board finds that 
in light of the favorable outcome of this case, no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that unlike in claims for increased 
ratings, "staged ratings" or separate ratings for separate 
periods of time may be assigned based on the facts found 
following the initial grant of service connection.  Fenderson 
v. West, 12 Vet. App. 119 (1999). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

PTSD is rated under the "General Rating Formula for Mental 
Disorders," Diagnostic Code 9411.  38 C.F.R. § 4.130 (2005).  
These criteria contemplate that a 50 percent evaluation is to 
be assigned for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is assigned for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2005).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2005).  
).  GAF scores of 81 to 90 indicates absent or minimal 
symptoms (e.g. mild anxiety before an exam), good functioning 
in all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, with no more than everyday problems (e.g. an occasional 
argument with family members.)  GAF scores of 71 to 80 
indicates that, if symptoms are present at all, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social and 
occupational functioning.  Scores of 61 to 70 are indicative 
of some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  Scores of 51-60 
involve moderate symptoms, such as flat affect and 
circumstantial speech, occasional panic attacks, or moderate 
difficulty in social or occupational functioning (e.g., few 
friends or conflicts with peers or co-workers.)  Scores 
ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). Id.  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood, (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up younger children, is 
defiant at home, and is failing at school). Id.  Scores of 
21-30 indicate that behavior is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability 
to function in almost all areas (e.g., stays in bed all day; 
no job, home, or friends).

In this case, service connection was granted for PTSD in an 
April 2002 rating decision and a 50 percent rating was 
assigned.  The veteran filed a claim for a disability rating 
in excess of 50 percent in August 2002.  That same month, the 
RO denied his claim and he appealed this decision.

Evidence submitted in conjunction with this claim includes VA 
treatment records from 2000 to 2001, mostly concerning other 
medical problems, except for a December 2001 report of a VA 
mental health consult.  The December 2001 VA mental health 
consult record reflects that the veteran was seen for 
complaints of night sweats, disturbed sleep and flashbacks.  
He requested a PTSD consult.  He reported that these symptoms 
existed since Vietnam.  He used to scream and fight in his 
sleep, but now primarily had night sweats.  He indicated that 
these symptoms contributed to five divorces.  He reported 
that he had no alcohol for 15 years but used to drink up to a 
fifth of alcohol a day when he first returned from Vietnam, 
but stopped on his own.  He reported no prior psychiatric 
treatment either inpatient or outpatient.  He reported his 
hobbies as fishing and growing orchids.  He was currently 
living with his fiance.  He had been married and divorced 
five times.  He reported a number of problems in each 
relationship including having to sleep in separate bedrooms 
due to his symptoms.  He was currently engaged for one year 
to a supportive woman with whom he was living.  His 
social/peer group consisted of several close friends.  He 
belonged to the Masonic Lodge but did not attend events.  He 
denied a past or present history of legal charges.  He was 
self employed in the lawn business for the past 9 years.  

Mental status examination in December 2001 revealed him to be 
alert and oriented in all spheres.  He had a clean, 
adequately dressed and groomed appearance.  His speech was 
low volume, slow, coherent and well organized.  He had good 
eye contact and appropriate interpersonal interaction.  His 
motor behavior revealed no abnormal movements or mannerisms 
except that he held a pen throughout the meeting.  His 
thought processes were logical and goal oriented.  There was 
no evidence of a thought disorder.  His mood was nervous.  He 
denied depression or anhedonia.  He had some daytime fatigue 
if he did not sleep well at night.  His affect was neutral, 
fairly broad in range, and was appropriate in content, 
appearing well modulated.  He denied any suicidal or 
homicidal thoughts.  His sleep was disturbed as noted.  His 
cognitive functions were intact.  His judgement was fair.  
The Axis I diagnosis was rule out PTSD.  His GAF was 50.  

A January 2002 record diagnosed PTSD and noted the veteran's 
complaints of having trouble staying asleep and waking up 2 
or 3 times a night as well as having night sweats and 
occasional nightmares.  He complained of decreased energy and 
motivation due to lack of sleep.  A March 2002 record, dated 
prior to a VA examination done in the same month, was 
significant for complaints that clonazepam had no good effect 
on his sleep.  He indicated that his fiance told him he was 
shouting in his sleep the other night.  He frequently woke up 
in a cold sweat, but would fall back to sleep after "cooling 
off."  Mental status examination yielded the same findings 
as those shown in December 2001.  The impression was rule out 
PTSD, alcohol dependence "SFR."  His GAF was 50 in this 
March 2002 record.  He was advised to increase his medication 
dosage.  

The report of a March 2002 VA examination revealed the 
veteran to be self employed in the lawn care business.  The 
examination discussed the stressors he was subjected to while 
in the service.  Regarding PTSD symptomatology, he gave a 
history of having been with his first wife and having 
problems of experiencing night sweats, waking up in a panic 
state and flailing around in his sleep.  During one such bad 
night, he broke his wife's nose while thrashing about.  He 
indicated that since the service, he has had a severe startle 
response, being startled by noises or people approaching him 
or touching him when he doesn't expect it.  He found that he 
must be able to see around him and was uncomfortable sitting 
in a public place such as a restaurant or waiting room.  He 
reported significant psychological distress by Vietnam movies 
or other situations reminiscent of Vietnam and often could 
not stop thinking about it even if he wanted to stop.  He 
reported occasional, though not frequent "flashbacks" of 
reliving the events in Vietnam.  Although he had occasional 
nightmares, he did not report significant nightmares about 
Vietnam.  He had a few friends, but generally kept to himself 
and had developed a hobby of growing delicate flowers.  He 
described feeling a sense of detachment from others.  He did 
not feel he had a "hot temper" and would try and deal with 
situations rationally.  If someone persisted in pushing him, 
he would get angry and react.  He did recall one instance of 
getting physically violent with another person, which was his 
mother's second husband after his mother had told him he had 
beaten her.  

His PTSD symptoms were said to have caused significant 
impairment in his ability to develop and maintain intimate 
relationships with others.  He had been married and divorced 
a total of five times.  He felt that all his ex-wives would 
cite his symptoms as reported above and his lack of 
communication with them as reasons for the relationships not 
working.  He had presently found a significant other who 
wanted to understand him, and he did not want to lose this 
relationship.  He had actively sought out help for his 
symptoms.  He cited difficulty concentrating and being easily 
distracted by the smallest sight or sound.  He had been 
employed almost consistently since being out of the service 
and stated that he had been a workaholic all his life, but 
over the past few years had become too exhausted mentally and 
physically to keep up at such a pace.  He stated that he 
worked as a truck driver for 15 years, then with an 
advertising firm for three years before moving to Florida 10 
years ago.  For the past 10 years he was self employed in the 
lawn care business.  He denied a history of legal 
difficulties.  He indicated that he went through a period of 
heavy drinking but quit "cold turkey" some 15 years ago and 
had stayed sober since.  He also indicated that he took 
"speed" while driving trucks over long hauls.  He denied 
any other non prescription drug use and indicated that he 
quit taking "speed" since he quit truck driving.  

Among the PTSD symptoms said to be evident in this March 2002 
examination were recurrent intrusive thoughts of the 
traumatic event, episodes of reliving the trauma, intensive 
psychological distress at reminders of the traumatic event, 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness, with efforts to avoid 
thoughts and activities associated with recollections of the 
trauma, detachment from others.  Also evident were persistent 
symptoms of increased arousal indicated by difficulty falling 
or staying asleep, difficulty concentrating, hypervigilance 
and exaggerated startle response.  The disturbance did cause 
clinically significant distress or impairment in social, 
occupational or other important areas of functioning.  The 
symptoms have affected all areas of his life to a degree, but 
most particularly resulting in impairment of relationships.  
The diagnosis was PTSD, chronic.  His GAF score was 58, based 
on intensity of symptoms with occasional panic episodes and 
persistent difficulty in interpersonal relationships with a 
significant other. 

VA medical records from April through May 2002 reflect 
ongoing treatment for PTSD symptoms.  In April 2002, he 
reported continued complaints of hyperarousal and 
reexperiencing his stressors.  He reported having difficulty 
in relationships resulting in five marriages and divorces.  
He was currently involved in a relationship that he wanted to 
work out and had gone to treatment at the urging of his 
significant other.  His mental status examination showed him 
to be casually dressed, well groomed, with fair eye contact, 
speech normal in rate and volume and his thoughts were 
logical, coherent and goal directed with no psychotic 
symptoms.  His mood was depressed and his affect constricted.  
He denied any suicidal or homicidal ideation and his 
judgement and insight were good.  His diagnosis was PTSD and 
his GAF score was 60.  In May 2002, his PTSD related problems 
were listed as symptoms of avoidance/numbing including 
decreased interest, avoidance of discussion of feelings and 
reminders and feelings of detachment from others.  Other 
problems reported in May 2002 were of persistent symptoms of 
increased arousal manifested by difficulty staying asleep and 
exaggerated startle response.  Mental status evaluation 
yielded findings essentially the same as those shown in 
December 2001, and March 2002.  The diagnosis in May 2002 
were PTSD and alcohol dependence "SFR" and his GAF was 50.  
Another May 2002 record reflects ongoing complaints of 
sleeping problems and he brought along a pillow to show the 
sweat stains from his night sweats.  He indicated that the 
clonazepam did not help him sleep well and he woke up the 
next day poorly rested and feeling "hung over."  He stated 
that he felt he was coping fairly well with Vietnam related 
issues and was most concerned with physical problems.  

In August 2002 the veteran was seen with complaints that he 
had not noticed really good effects form the citalopram as 
yet.  He had recently broke up with his fiance because she 
felt he wanted to be alone.  He was trying to work things out 
with her and continued to be under stress due to finances.  
Again the mental status findings were essentially the same as 
those shown in earlier visits, although he also complained of 
daytime fatigue and needed to nap at times.  His affect was 
neutral, fairly broad in range and appropriate to content.  
His sleep was chronically disturbed.  The assessment was 
alcohol dependence "SFR" and his GAF was 50.  Plans were 
made for him to follow up in the PTSD program, if 
appropriate.  

A September 2002 letter written by a private medical provider 
stated that the veteran was seen for a mental health 
evaluation in September 2002.  Based on this evaluation, the 
veteran was verbal and articulate.  He has been suffering for 
several years with the symptoms of PTSD, with complaints of 
night sweats, nightmares, exaggerated startle response, 
periodic panic attacks and unexpected bouts with anger 
management.  His close relationships have suffered as a 
result of these symptoms as has his ability to maintain good 
working relationships with his customers.  He displayed no 
signs of hypochondriasis or malingering.   

VA records from late 2002 to 2003 reflect continued treatment 
for PTSD complaints.  In November 2002 the veteran reported 
that he had not noticed good effect from citalopram.  He had 
gone on a cruise with his ex fiance which was difficult 
because he felt trapped on the boat.  She was still living 
with him, but was looking for somewhere else to live.  Mental 
status examination revealed him to be clean, adequately 
dressed and groomed, but he appeared tired.  He had day time 
fatigue and needed to nap at times, and his sleep was 
chronically disturbed.  Otherwise the findings on mental 
status examination were essentially the same as from earlier 
reports.  The impression was PTSD and alcohol dependence SFR, 
with a GAF of 50.  A February 2003 record noted that the 
veteran to continue have complaints of night sweats and 
nightmares.  He indicated that the clonazepam tried 
previously had been too sedating and he had not noticed much 
good effect to the recently switched medication of 
fluoxetine.  He was somewhat late for his appointment, but 
otherwise his mental status examination yielded essentially 
the same findings as in earlier records.  The impression was 
PTSD and alcohol dependence, SFR, and his GAF score was 50.  

In April 2003 the veteran reported to mental health clinic 
triage with complaints that his medications were no longer 
effective.  He complained of severe nightmares and night 
sweats.  He had an erratic sleep pattern and was sleeping 3 
or 4 hours of broken sleep per night.  He complained that his 
most recent medication caused itching and he had to stop 
taking it.  He was adequately dressed and groomed.  His mood 
was depressed, affect was congruent.  Insight and judgment 
were within normal limits.  His thought process was logical 
and goal directed.  He denied any hallucinations.  The 
assessment was PTSD.  

In June 2003 he was seen for follow up and reported that he 
found the sertraline plus lorazepam helpful because he was 
able to get back to sleep after he woke up sweating.  He was 
hopeful that his ex fiance was considering trying to work 
things out.  Mental status examination revealed essentially 
the same findings as shown in previous treatment records.  
Again he appeared tired.  There was no evidence of a thought 
disorder or of suicidal and homicidal ideations.  The 
impression was PTSD and alcohol dependence "SFR" and his 
GAF was 50.  Another June 2003 record reflects that his 
problems were listed as social impairment resulting from 
persistent reexperiencing of traumatic events as evidenced by 
recurrent distressing recollections of trauma.  His ongoing 
problems were symptoms of avoidance/numbing including 
decreased interest, avoidance of discussion of feelings and 
reminders and feeling of detachment from others.  An August 
2003 clinical record reflects that he had ongoing depression 
screening through the mental health clinic and that he did 
not have major depressive disorder.  His depression was 
described as mild and not meeting the criteria for major 
depressive disorder.  No PTSD related findings, such as his 
sleep problems, were reported in this August 2003 record. 

Upon a review of the evidence, the Board finds that the 
veteran's PTSD is characterized by persistent symptoms that 
adversely affect his sleep to a severe extent and result in 
social isolation.  He appears to be severely affected 
socially and occupationally by his PTSD, including having his 
symptoms adversely impact his relationships to the extent 
that he had five failed marriages, and is noted to have 
experienced the recent breakup of a relationship with his 
former live in fiance due to his PTSD symptoms.  His PTSD 
symptoms have included persistent sleep problems, including 
night sweats, nightmares, problems falling and staying 
asleep.  He also has persistent symptoms of hyperarousal, 
hypervigilance, continued reexperiencing of the stressors, 
and avoidance/numbing behaviors, including decreased 
interest, avoidance of discussion of feelings and reminders 
and feeling of detachment from others.  These symptoms 
appeared to have increased in intensity in the more recent 
records, particularly in June 2003.  His GAF scores, 
including the most recent scores primarily are at 50, 
although earlier records including the March 2002 VA 
examination and some records around the time of this 
examination reflect the score to range from 58 to 60, but for 
the most part are shown to be repeatedly at 50 which as noted 
above equate to serious symptoms.

Although he has not shown suicidal or homicidal thought, 
illogical, obscured, or irrelevant speech, evidence of a 
psychosis or other thought disorder, or spatial 
disorientation, the overall evidence reflects his GAF score 
to be 50, particularly shown in the most recent records.  As 
noted above, such a score is indicative of serious symptoms 
causing significant impairment and social and occupational 
functioning.  Accordingly, with resolution of all reasonable 
doubt in the veteran's favor, the Board concludes that a 70 
percent evaluation is appropriate for the service-connected 
PTSD.

The Board concludes, however, that the veteran's PTSD does 
not produce total occupational and social impairment.  The 
veteran has repeatedly been described as being alert, 
oriented, well groomed and cooperative during the course of 
his VA treatment visits between 2001 and 2003.  The competent 
medical evidence of record likewise does not show that the 
veteran exhibits a gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
criteria for a 100 percent evaluation are therefore not met.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson, supra.  However, the Board finds that the 
medical evidence demonstrates consistently and throughout 
that the veteran meets the criteria for a 70 rating from the 
date of claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made. The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R 
§ 3.321(b)(1) (2005).  In this case, the rating schedule is 
not inadequate for evaluating the veteran's PTSD.  In 
addition, it has not been shown that the PTSD has required 
frequent periods of hospitalization or has produced marked 
interference with the veteran's employment.  The veteran is 
shown to have worked full time, and was self employed in the 
lawn care business.  For these reasons, an extraschedular 
rating is not warranted.


ORDER

An increased evaluation of 70 percent for PTSD is granted, 
subject to the controlling criteria applicable to the payment 
of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


